Citation Nr: 1757831	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-25 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a thoracolumbar spine disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic stomach disability, to include ulcer disease, gastroesophageal reflux disease, and hiatal hernia.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic skin disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for a bilateral foot disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to residuals of diabetes mellitus to include retinopathy and peripheral neuropathy of the upper and lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2017, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

Withdrawal of an issue on appeal may be made by the appellant or by his or her authorized representative in writing.  38 C.F.R. § 20.204.  The Board notes that on his VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran indicated that he wanted to appeal all of the issues listed on the statement of the case; but then noted in Section 10 that he was withdrawing the issues of bilateral shoulder condition and bilateral knee condition.  Therefore, the issues of entitlement to service connection for a bilateral shoulder disability and a bilateral knee disability are withdrawn and are no longer in appellate status.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of whether new and material evidence has been received to reopen a claim for service connection for a chronic thoracolumbar spine disability and diabetes mellitus as well as service connection for diabetic retinopathy and peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for peptic ulcer disease was denied by an August 1987 Board decision that was not appealed.  The Veteran's request to reopen his claim for service connection for a stomach condition was denied by rating decision in January 1997 that was not appealed.  New and material evidence was not received within the year after the Veteran was notified of the January 1997 decision.

2.  Evidence received subsequent to the January 1997 rating decision is either cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim for service connection for a stomach condition, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  A claim for service connection for skin disorders, including jungle rot of the feet and left leg, was denied by an August 1987 Board decision that was not appealed.  The Veteran's request to reopen his claim for service connection for a skin condition was denied by rating decision in January 1997 that was not appealed.  New and material evidence was not received within the year after the Veteran was notified of the January 1997 decision.

4.  Evidence received subsequent to the January 1997 rating decision is either cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim for service connection for a skin condition, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

5.  A chronic bilateral foot disability was not manifested during service and is not shown to be related to active service.

6.  Hypertension was not manifested during service or within a year of separation from service and is not shown to be related to active service.


CONCLUSIONS OF LAW

1.  The August 1987 Board decision which denied a claim for service connection for a peptic ulcer is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1987).  The January 1997 rating decision which denied the Veteran's request to reopen his claim for service connection for a stomach condition is final.  38 U.S.C. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).
  
2.  New and material evidence has not been received, and the claim of entitlement to service connection for a chronic stomach disability is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The August 1987 Board decision which denied a claim for service connection for skin disorders is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1987).  The January 1997 rating decision which denied the Veteran's request to reopen his claim for service connection for skin disorders is final.  38 U.S.C. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).
  
4.  New and material evidence has not been received, and the claim of entitlement to service connection for a chronic skin disability is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  A chronic bilateral foot disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (2017).

6.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2009 of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the August 2017 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Reopen Requests

In a decision dated in August 1987, the Board denied the Veteran's claims for service connection for peptic ulcer disease and skin disorders.  The United States Court of Veterans Appeals (COVA), now known as the United States Court of Appeals for Veterans Claims (CAVC) (Court), was not established until 1988.  Pub. L. No. 100-687, 102 Stat. 4105 (1988).  Therefore, decisions of the Board that preceded that date are generally final.

The Veteran's requests to reopen his claims for service connection for a stomach condition and for skin disorders, including jungle rot of the feet and left leg, were denied by rating decisions in November 1996 and January 1997.  The Veteran did not appeal these decisions.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  New and material evidence was also not received within one year of the January 1997 decision.  Thus, the January 1997 decision is final.  

The Veteran's application to reopen his claims of service connection for hiatal hernia, and skin condition on feet and thigh was received in September 2009.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that by a July 2010 rating decision, the RO declined to reopen the Veteran's claims of entitlement to service connection for ulcer disease, hiatal hernia with gastric reflux disorder, and skin disease claimed as skin disease of the bilateral feet and thighs.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

At the time of the August 1987 Board decision which denied service connection for peptic ulcer disease and a skin disorder including jungle rot of the feet and left leg, the record included the Veteran's service treatment records and personnel records, a February 1972 medical statement authored by Dr. Anderson, and medical records dated 1970 to 1971 from the VA medical facility in Chillicothe and dated in 1986 from the VA medical facility in Columbus.  At the time of the January 1997 decision which denied reopening the Veteran's claims for service connection for stomach and skin conditions, the record also included private treatment records from Aultman Hospital, Berger Hospital, Madison County Hospital, Fayette County Memorial Hospital and VA treatment records dated in 1996 from the VA medical facility in Chillicothe.  

The Board notes that the Veteran's service treatment records include Reports of Medical Examination for entrance into service in January and August 1968 which evaluated the Veteran's abdomen, viscera, and skin as normal but noted tinea corporis of the perineum, mid-calf, and abdomen.  On Report of Medical History completed by the Veteran in conjunction with his January 1968 entrance examination, he denied ever having skin diseases, frequent indigestion, and stomach trouble.  Treatment records from August 1968 to March 1969 show treatment for rash on abdomen, legs, stomach, and buttocks.  An April 1969 dermatology note indicates that rash had cleared.  On October 13, 1969, the Veteran was seen for stomach cramps and headaches; he was diagnosed as having viremia.  On April 2, 1970, the Veteran was seen for pain in the groin area and on right side in lower abdomen.  The Veteran had pain on the right side for about a month and had had pain on both sides, but the pain on the left side was now gone.  Finger insertion revealed wide inguinal rings on both sides, with complaints of pain on the right.  The impression was of a small indirect inguinal hernia.  The Veteran was placed on a profile for one month with no lifting more than 10 pounds.  On Report of Medical Examination for separation from service in April 1970, the Veteran's abdomen, viscera, and skin were evaluated as normal; and on the Report of Medical History completed by the Veteran in conjunction with his separation examination, he denied ever having skin diseases, frequent indigestion, and stomach trouble.     

In August 1987, the Board denied service connection for peptic ulcer disease on the basis that the record was absent any objective findings indicative of an ulcer.  

The January 1997 decision denied reopened the Veteran's claim for service connection for a stomach condition on the basis that the new evidence still did not establish that the condition originated during the Veteran's period of service or within one year of the date of his release from active duty.  A September 1977 Madison County Hospital record noted a past history of GI bleeding four years prior and that the Veteran was told he had a bleeding ulcer.  A final diagnosis was active duodenal ulcer.  

Based on the grounds stated for the denial of reopening the Veteran's claim for service connection for a stomach condition in the January 1997 rating decision, new and material evidence would consist of competent evidence a chronic stomach disorder during service or evidence of a possible link between current stomach symptoms and the Veteran's active duty service.  

New evidence received since the January 1997 rating decision includes various VA and private treatment records which include diagnoses of hiatal hernia, GERD, as well as the Veteran's statements and personal hearing testimony in which he stated that he did not have any gastrointestinal symptoms until he was out of service.  In this case, the new evidence is absent competent evidence a chronic stomach disorder during service or a link between a current chronic stomach diagnosis and the Veteran's active duty service.

In August 1987, the Board denied service connection for a skin disorder including jungle rot of the feet and left leg on the basis that that Veteran was noted to have skin problems affecting the abdomen, perineum, and thighs at the time of his entrance onto active duty; and although he did receive treatment during service for skin problems, the evidence showed them to be a continuation of the skin difficulties noted on the entrance examination.  In addition, the Board noted that the service treatment records contained no reference to any skin problem affecting the Veteran's feet and no such disorder was shown until the 1980s, almost 20 years after the Veteran's discharge from service.  

The January 1997 decision denied reopening the Veteran's claim for service connection for a skin condition on the basis that the new evidence did not show treatment for the claimed skin conditions and did not establish that the condition originated during the Veteran's period of service or within one year of the date of his release from active duty.

Based on the grounds stated for the denial of reopening the Veteran's claim for service connection for a skin condition in the January 1997 rating decision, new and material evidence would consist of competent evidence of a diagnosis of a current chronic skin condition linked to his active duty service.  

Evidence received since the January 1997 rating decision includes various VA and private treatment records as well as the Veteran's statements and personal hearing testimony; however, the new evidence is absent competent evidence of a current chronic skin diagnosis which has been linked to the Veteran's active duty service.  

Accordingly, the Board finds that the evidence received subsequent to January 1997 rating decision with respect to a stomach condition and a skin condition is not new and material and does not serve to reopen the claims.  

Service Connection

The Veteran seeks service connection for a bilateral foot disability and hypertension.  At the August 2017 Board hearing, the Veteran testified that the problem with his feet was primarily the pain and burning.  The Veteran testified that he did not having any foot problems during service and that he began having trouble with his feet after discharge and that they were burning like they were on fire.  In August 1997, the Veteran claimed that his hypertension was secondary to stress and flashbacks.  At the Board hearing in August 2017, the Veteran testified that he was diagnosed with hypertension and prescribed medication as early as 1974.  

The Board notes that the RO certified the issue of entitlement to service connection for a bilateral foot disability as well as peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus.  The issue of entitlement to peripheral neuropathy of the bilateral lower extremities has been remanded as noted above.  Thus, the Board will discuss current chronic bilateral foot disabilities other than foot symptoms caused by peripheral neuropathy.    
 
Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether a bilateral foot disability or hypertension is factually shown during service.  

The service treatment records are absent complaints, findings or diagnoses of hypertension or a chronic foot disorder during service.  

On the clinical examination for entrance into service, the Veteran's feet were evaluated as abnormal, he was noted to have pes planus; and his blood pressure was 136/84.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111 (West 2012).  The Board notes that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  In this case, as pes planus was noted on his entrance examination, the presumption of soundness does not apply. 

As the pes planus was noted upon entry into duty, and hence active service, the question becomes whether the disability was aggravated beyond natural progression during service.  38 U.S.C. § 1153.  Where a preexisting disease or injury is noted on the entrance examination, 38 U.S.C. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the disability at issue.  38 C.F.R. § 3.306 (b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a noncombat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under 38 U.S.C. § 1153  unless the underlying condition worsened.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306 (b).

On the clinical examination for separation from service in April 1970, the Veteran's feet were evaluated as normal, and his blood pressure was 100/70.  In addition, at that time, the Veteran denied ever having foot trouble; and although he indicated having high or low blood pressure, he circled the word LOW.  

The Board, thus, finds that the record lacks competent evidence that demonstrates that the Veteran's bilateral pes planus underwent a permanent worsening during his active duty service.  In addition, there is no competent evidence that shows that the Veteran suffered from a bilateral foot disorder other than pes planus or that he demonstrated hypertension during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Hypertension can be service-connected on such a basis.  However, the first showing of hypertension was not within the first year after the Veteran's discharge from service.  In May 1994, the Veteran was admitted to Fayette Country Memorial Hospital with complaints of cough and sore throat.  At that time, the Veteran had a past medical history or hiatal hernia but denied any other medical problems.  Blood pressure was 138/82.  In January 1995, the Veteran presented to the Emergency Department with elevated blood pressure.  He had his blood pressure checked at work and had systolic pressure of 180 and diastolic of 120.  That night he awakened suddenly and was having some ringing in his ears and a headache, and apparently had a blood pressure cuff at home and determined his blood pressure was 162/100 and decided to have it evaluated.  Physical examination demonstrated blood pressure of 140/90.  The Veteran was advised to make a routine appointment for further evaluation of possible hypertension.  As such, service connection is not established under 38 C.F.R. § 3.303(a) or (b).

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  Such evidence is lacking here.  In this case, elevated blood pressure readings were not noted in service.  It is noteworthy that the Veteran filed a claim for compensation in March 1972.  At that time he did not file a claim for service connection for hypertension.  This is inconsistent with any assertion that his hypertension began in service or shortly after service because it is reasonable to conclude that if he believed that he had hypertension in March 1972 that was related to service, he would have claimed service connection for it at that time.  As such, service connection is not established under 38 C.F.R. § 3.303(b).

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Veteran has been diagnosed as having hypertension and several foot disorders including plantar fasciitis, hallux valgus, hallux rigidus, hammertoes, onychomycosis, and onychosis.  The remaining question, therefore, is whether there is medical evidence of a relationship between a current disability and the Veteran's active military service.

No medical professional, however, has ever related those conditions to the Veteran's active military service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until a number of years after service.  

The Board must also consider the Veteran's own opinion that his bilateral foot disorders and hypertension are related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his any foot disorders or hypertension as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Thus, the record is absent competent evidence of a chronic bilateral foot disorder and hypertension in service, competent evidence of hypertension within a year following service, credible evidence of continuity of symptomatology, and competent evidence of a nexus between the Veteran's active duty service and his currently diagnosed foot disorders or between active duty service and hypertension. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.  



ORDER

New and material evidence not having been received, the claim for entitlement to service connection for a chronic stomach disability, to include ulcer disease, gastroesophageal reflux disease, and hiatal hernia, is not reopened.

New and material evidence not having been received, the claim for entitlement to service connection for a chronic skin disability is not reopened.

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran contends that his thoracolumbar spine disorder is related to his active duty service, specifically from a fall from a truck in 1969.  In September 2016, the Veteran was afforded a VA examination to determine the etiology of his current thoracolumbar spine disorders.  After physical examination of the Veteran and review of the file, the examiner provided a negative opinion and stated that there were no post-service treatment records indicating or showing a diagnosis, chronic progression, and treatment of a back condition until 2000.  Although there are no post-service treatment records, there is a letter dated in February 1972 by Dr. Anderson which stated that the Veteran "reportedly fell off dump truck in 1969 in the service [and] injured lumbar back.  He has persisted to have trouble in this area.  His current work is lifting 50 lb bags of feed.  At times the pain is severe enough to make him drop the bag [and] then he has trouble moving or lifting his legs.  He has full flexion of back; but pain in this movement.  Entire lumbar vertebrae are tender to touch.  He seems to have a disabling chronic lumbar back strain syndrome.  I have no xrays."  

It appears that the September 2016 VA examiner's opinion is based on an inaccurate factual basis.  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of his thoracolumbar spine disability.

The Veteran also contends that his diabetes, retinopathy, and peripheral neuropathy of the upper and lower extremities are due to herbicide exposure in Thailand.  His service personnel records confirm that he served in Thailand from July 15, 1969-July 14, 1970, during which time his principal duties were as a power generation operator with the 44th Engineer Group and as an electrician with the 809th Engineer Battalion.  VA recognizes that tactical or tactical-like herbicides were used on the fenced-in perimeters of military bases in Thailand.  See Veterans Benefits Administration (VBA) C&P Service Bulletin (May 2010).  Thus, VA has determined that exposure to herbicides will be conceded for veterans whose duties placed them at or near the perimeters of certain Thailand military bases during the Vietnam era (February 28, 1961, to May 7, 1975), allowing for presumptive service connection of the diseases associated with herbicide exposure.  See VA Adjudication Procedures Manual "Live Manual" (M21-1) part IV, subpt. ii, ch. 1, sec. H.5.a; VBA C&P Service Bulletin (May 2010). 

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran appropriately concerning Thailand herbicide exposure and asking for approximate dates, location, and nature of the alleged exposure in Thailand; and requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  The Memorandum directs such verification unless the claim is "inherently uncredible."  

At his August 2017 Board hearing, the Veteran's representative noted that the Veteran witnessed accounts of herbicides being used and that he operated bulldozers and heavy equipment that would clear the brush up close to the Laos border.  The Veteran testified that he saw planes flying over, spraying trees and bushes with Agent Orange.  Given the Veteran's testimony, the Board finds that a remand is necessary to contact the JSRRC in an effort to independently verify the Veteran's exposure to herbicides in Thailand. 

Accordingly, the case is REMANDED for the following action:

1.  A request should be sent to the JSRRC in an effort to verify the Veteran's exposure to herbicides consistent with his service in Thailand.  The JSRRC should be provided with any necessary documentation, to include any relevant service records and the transcript of the Board hearing.  The JSRRC's response should be documented in the record.

2.  A VA examiner, preferably one who has expertise in diagnosing and treating disorders of the spine, is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  The examiner should identify all current chronic thoracolumbar spine disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


